*464ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-033, concluding that PAUL J. FORSMAN, formerly of ATLANTIC HIGHLANDS, who was admitted to the bar of this State in 197 9, and who was transferred to disability inactive status on August 4, 2016, be reprimanded for violating RPC 5.5(a)(praeticing law while ineligible to do so), and RPC 8.4(a)(knowingly violating the RPCs);
And the Court having determined from its review of the matter that respondent’s violations are de minimus and undeserving of formal discipline, and that the formal complaint in District Docket No. VI-2012-0041E, should be dismissed;
And good cause appearing;
It is ORDERED that the formal complaint against PAUL J. FORSMAN in District Docket No. VI-2012-0041E, is hereby dismissed.